Citation Nr: 1129249	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-29 748A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010.

4.  Entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010.

5.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 28, 2006, to June 6, 2010.

6.  Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period beginning June 7, 2010.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for tinnitus was denied therein, while service connection for bilateral hearing loss was granted with an initial disability evaluation of 10 percent effective April 28, 2006.  The 10 percent disability evaluation previously assigned for PTSD was increased to 30 percent effective April 28, 2006.

Jurisdiction subsequently was transferred back to the Veteran's home RO in Oakland, California.  In an August 2008 rating decision, the RO increased the initial disability evaluation for bilateral hearing loss to 20 percent effective April 28, 2006.  In a July 2010 rating decision, the RO implemented staged ratings.  The initial disability evaluation for bilateral hearing loss was increased to 40 percent effective June 7, 2010.  The disability evaluation for PTSD similarly was increased to 50 percent effective June 7, 2010.  Because the increases do not cover the entire period on appeal and do not represent the maximum rating available in the period they do cover, the evaluation for each disability between April 28, 2006, and June 6, 2010, and from June 7, 2010, to present remain issues on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

With respect to bilateral hearing loss, the Board notes that the issue of the disability evaluation between the period from April 28, 2006, and June 6, 2010, has been split into two issues of the disability evaluation for the period from April 28, 2006, to November 2, 2008, and for the period from November 3, 2008, to June 6, 2010.  This is based on the evidence, and is explained in greater detail below.

A Travel Board hearing was convened before the undersigned Veterans Law Judge in May 2011.  The transcript of this hearing has been associated with the claims file.

Thereafter, additional evidence was received.  The Veteran's right to have the RO initially review this evidence was waived by his representative in a June 2011 statement.  Accordingly, the Board may consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010; entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010; and entitlement to a disability evaluation in excess of 50 percent for PTSD for the period beginning June 7, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence shows that the Veteran currently has tinnitus which is related to his service.

2.  June 2007 audiological examination test results correspond to auditory acuity level V in the left ear and auditory acuity level III in the right ear.

3.  The evidence does not show that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity between April 28, 2006, and June 6, 2010.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for a disability evaluation in excess of 30 percent for PTSD for the period from April 28, 2006, to June 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The benefit sought with respect to the first issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefit sought with respect to the second and fifth issues on appeal are not granted at all, let alone in full, herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to these issues therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

As set forth above, the Veteran's bilateral hearing loss initially was an issue of entitlement to service connection.  He was informed via letter dated in May 2007 of the evidence required to establish service connection and the evidence not of record necessary to substantiate his claim for service connection.  He additionally was informed with respect to his PTSD of the evidence required to establish entitlement to a higher evaluation and the evidence not of record necessary to substantiate his higher evaluation claim.  Further, he was informed of his and VA's respective duties for obtaining evidence as well as how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

The Veteran again was informed via two letters dated in August 2008 of his and VA's respective duties for obtaining evidence and of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  One letter also informed him of how VA determined disability ratings specifically for bilateral hearing loss and PTSD.

Via letter dated in July 2010, the Veteran was informed yet again of his and VA's respective duties for obtaining evidence and of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

The Board finds that VA's duty to notify has been more than satisfied given the aforementioned letters.  The May 2007 letter predated the initial adjudication by the RO, who in this case also is the AOJ, in August 2007.  All notice elements were fully addressed by this letter.  The August 2008 and July 2010 letters therefore went beyond what was required by addressing some of these notice elements for a second or third time.  The August 2008 letter covering how VA determines disability ratings specifically for PTSD and bilateral hearing loss especially went beyond what was required given that only generic notice in this regard is mandated.  Finally, the Veteran has not alleged, and the Board does not find, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  VA treatment records were obtained as well as submitted by the Veteran and/or his representative.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  Indeed, neither he nor his representative has submitted any private treatment records.

A VA audiological examination as well as a VA PTSD examination was conducted in June 2007.  The examiners who conducted these examinations each reviewed the claims file.  They also each interviewed the Veteran thoroughly regarding his relevant symptomatology.  After receiving this information, each examiner conducted a thorough physical/mental assessment and diagnostic testing if relevant.  Each examiner finally fully documented all of the above actions in detail in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for tinnitus.  He contends that this disability first manifested during service and has been present ever since.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's DD-214 reflects that he was a rifleman.  It also reflects that he received, among others, the Combat Infantryman Badge and the Purple Heart for wounds received in the European theater in June 1944.

Service personnel records document that the Veteran used "the MI, hand grenades, bayonet in combat against an armed enemy." Service treatment records do not show that the Veteran complained of, received treatment for, or was diagnosed with tinnitus.

Noted at his June 2007 VA audiological examination was that the Veteran denied tinnitus upon VA audiological evaluation in May 2004.  The Veteran complained of a current infrequent off and on ringing in his ears at this examination.  Based on this description, the examiner concluded that this was normal "head noise."

In a December 2007 statement, the Veteran reported that he has ringing in his ears at times.

The June 2010 VA audiological examination documents the Veteran's denial of tinnitus.  It also documents his complaint of episodes of high frequency ringing in his ears which lasts a couple of minutes and occurs once every few months.  The examiner noted that this description agreed with the description at June 2007 VA audiological examination.  Then, the examiner concluded that the Veteran's episodes were a normal occurrence described by the general population, including those with normal hearing.  

The Veteran testified at the May 2011 Travel Board hearing that he has had tinnitus since 1943.  He also testified that the June 2010 VA audiological examination documents his denial of having tinnitus "maybe" because he did not understand what the examiner was asking him.

In light of the above, the Board finds that service connection for tinnitus is warranted.  

Only those with specialized medical knowledge, training, and/or experience generally are competent to render an opinion regarding medical matters.  Jones v. West, 12 Vet. App. 460 (1999); Routen v. Brown, 10 Vet. App. 183 (1997).  No diagnosis of tinnitus is of record.  The examiners who conducted the Veteran's audiological examinations indeed both rather concluded that he experienced normal head noise instead of tinnitus.  However, the Veteran's repeated recent complaints of ringing in his ears cannot be ignored.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007) (defining tinnitus as "a noise in the ears, such as ringing ...").  He is competent, even as a layperson without medical knowledge, training, and/or experience, to diagnose tinnitus if it is found that (1) it is simple to identify, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is one disability which is simple enough for a layperson to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Veteran is competent to diagnose tinnitus.  He also is credible in this regard.  No reason indeed is found to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  A current tinnitus disability therefore has been established.

Acknowledgement is given to the fact that, because he was awarded the Combat Infantryman Badge and the Purple Heart, the Veteran is presumed to have engaged in combat.  See VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, 13.d.  Service personnel records indeed denote that he used various weapons in combat.  Loud noise exposure is consistent with the circumstances of combat service.  In-service noise exposure therefore was conceded with respect to the issue of the Veteran's bilateral hearing loss and also is conceded here with respect to the issue of his tinnitus.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service treatment records are silent with respect to tinnitus.  Yet the Veteran has testified that he experienced tinnitus during service in 1943.  For the reasons cited above and because tinnitus as a result of in-service noise exposure during combat is extremely plausible, his testimony is considered both competent and credible.  In-service incurrence of tinnitus thus has been confirmed as noted.

No opinions determining that a nexus between the Veteran's current tinnitus and his service are of record.  The last of the Hickson requirements therefore has not been met.



Yet the Veteran has testified that his tinnitus has persisted since service.  He is competent to so testify because whether or not he continuously experienced tinnitus is within his personal experience.  Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not verify his testimony is not enough to find that he lacks credibility.  Buchanan, 451 F.3d at 1331.  The Board indeed once again finds that there is no reason to doubt the Veteran in this regard.  See Caluza, 7 Vet. App. at 498.  Continuity of symptomatology pursuant to Savage thus has been established.

Evidence in the form of medical principles further strongly suggests that the Veteran's tinnitus is related to his service.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  Here, the Veteran is service-connected for bilateral hearing loss.  It follows that his tinnitus also should be service-connected.  The requirements of 38 C.F.R. § 3.303(d) accordingly have been satisfied.

In sum, the Veteran's tinnitus has been found to be linked to his service based both on Savage and on 38 C.F.R. § 3.303(d).  Service connection for tinnitus accordingly is granted.  

III.  Higher Evaluations

The Veteran seeks an initial disability evaluation higher than 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, and a disability evaluation higher than 30 percent for PTSD for the period from April 28, 2006, to June 6, 2010.  He contends that these ratings do not contemplate the severity of the symptoms he experienced.


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Staged ratings have been implemented by the RO, as noted above.  Consideration indeed must be given to whether staged ratings are warranted at any point during the pendency of the claim where an appeal arises from an initially assigned disability rating, as is the case here with respect to bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same consideration further must be given where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.  This is the case here with respect to PTSD.

As with service connection, the Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.

Also as with service connection, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

1.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Hearing acuity under these regulations is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

Noted at his June 2007 VA audiological examination was that the Veteran was issued hearing aids following a VA audiological evaluation in May 2004.  

The Veteran complained simply of hearing loss at this examination.  Pure tone threshold levels, in decibels, were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
55
70
80
LEFT
55
60
65
80

Pure tone threshold levels averaged 64 (rounded from 63.75) decibels for the right ear and 65 decibels for the left ear.  Use of the Maryland CNC speech discrimination test revealed a speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  

A.T., the Veteran's wife, indicated in a December 2007 statement that the Veteran's hearing is "really bad."  As examples, she noted that he cannot enjoy television or conversations with friends even with his hearing aids because he has trouble understanding words.


Given the above, the Board finds that an initial disability evaluation higher than 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, is not warranted.  The pure tone threshold levels from the June 2007 VA audiological examination represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in the left ear only (contrary to the finding in the August 2008 rating decision) because pure tone threshold readings were 55 or above at all frequencies.  Therefore, the left ear but not the right ear shall be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.  The pure tone threshold average for the left ear corresponds to an auditory acuity level V under Table VIa.  Comparing the pure tone threshold average against the speech recognition ability percentage for this ear corresponds to an auditory acuity level of III under Table VI.  As the higher auditory acuity level, V accordingly is assigned to the left ear.  Comparing the pure tone threshold average against the speech recognition ability percentage for the right ear corresponds to an auditory acuity level of III under Table VI.  The intersection point of auditory acuity level V for the left ear and auditory acuity level III for the right ear under Table VII shows that the Veteran's bilateral hearing loss does not even warrant the assigned 20 percent disability rating.  Instead, it shows that a 10 percent disability is warranted.

Acknowledgement is given to the evidence from A.T. regarding the severity of the Veteran's hearing loss and its impact on his life.  She is competent to present this evidence.  See Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her credibility in presenting it is unquestioned.  However, disability ratings for hearing impairment are derived mechanically based on the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there is very little judgment involved in determining the rating because these test results are dispositive.  They do not support a higher evaluation in this case at any point during the period from April 28, 2006, to November 2, 2008, as explained above.  The benefit of the doubt rule therefore does not apply, and staged ratings within this period are not warranted.


2.  PTSD

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

In an April 2006 statement attached to his claim, the Veteran reported drinking more than he should and his wife telling him he has not been sleeping well.  He also reported being irritable, quick tempered, and taking things out on his wife at times when he should not.  

The Veteran complained of symptoms including situational episodic depression, difficulty concentrating, memory problems, irritability, and outbursts of anger at the June 2007 VA PTSD examination.  He denied markedly diminished interest or participation in significant activities, delusions, hallucinations, daytime panic attacks, obsessive or ritualistic behavior, and suicidal and homicidal ideation.  With respect to his social life, he indicated that he tries not to estrange himself from others, has friends, and is close with his family (wife and two children mentioned).  He additionally indicated that he likes to golf, volunteers at VA as a shuttle driver, and is involved with an organization cataloging war stories.  With respect to employment, the Veteran noted that he worked in construction until 1983 and that he retired at that time because he was 62 years old and the job was too physically demanding.  He denied quitting due to psychological symptoms.  He finally stated that he could not return to work at this time due to his asthma.

Upon assessment, the Veteran was alert, oriented, engaging, cooperative, exhibited good eye contact, and engaged in no inappropriate behavior.  His speech was fluent and of normal rate and rhythm.  His mood/affect was "pretty good."  There was no impairment of his thought process or communication.  He was able to recall six Presidents and perform a series of subtractions, but recalled only two of the three objects with prompting he was supposed to remember and only one after five minutes.  Given the assessment, the examiner assigned a GAF score of 60.  The examiner then opined that the Veteran minimizes his social impairment.

The Veteran's wife A.T. noted in her December 2007 statement that the Veteran does not discuss his service experiences much but that he gets irritated and bothered.  She also noted that he likes to garden.

A VA treatment record also dated in December 2007 shows that the Veteran was alert and oriented as well as that he denied suicidal and homicidal ideation.

An August 2009 VA treatment record documents the Veteran's report of feeling more depressed, having disrupted sleep, being more distant with his wife, being short tempered, and experiencing concentration/memory difficulties.  He noted that he and his wife had been married for over 60 years, that he loved her dearly, that he was very proud of his two adult children, that he could not imagine giving up his VA volunteer work, and that he continued to work with an organization cataloging war stories.  He denied hallucinations as well as suicidal and homicidal ideation.  

Upon assessment, moderately severe depression was found.  The Veteran was alert and oriented, and his speech was normal for volume, rate, and tone.  His mood was mildly dysphoric.  His affect was congruent with his mood and appropriately fluctuated based on topic of conversation.  The Veteran's thought processes were linear and goal directed.  His cognitive faculties appeared grossly unimpaired, but his self reported concentration/memory difficulties were noted to appear correlated with spikes in distress.

The Veteran's indication that his symptoms had improved slightly is found in a VA treatment record dated in September 2009.  He discussed engaging in numerous pleasant activities, including reading westerns, playing golf, listening to music, and visiting with friends.  Moderately severe depression still was found upon assessment.  Cooperation on the Veteran's part was noted.

November and December 2009 as well as February and May 2010 VA treatment records contain the Veteran's denial of suicidal and homicidal ideation and his report that, although he experienced intermittent distress from increased irritability and frustration, his depression and other PTSD symptoms continued to improve.  Depression of a lesser severity indeed was shown upon assessment.  Sleep impairment was noted in November 2009, and the Veteran's cooperative nature consistently was noted.

Based on the above, the Board finds that an initial disability evaluation in excess of 30 percent for PTSD for the period from April 28, 2006, to June 6, 2010, is not warranted.  

Most of the criteria listed in Diagnostic Code 9411 for even the next highest rating of 50 percent are not met.  No evidence exists that the Veteran exhibits flat affect or circumstantial, circumlocutory, or stereotyped speech.  His affect ranged from congruent with mildly dysphoric to "pretty good."  It also fluctuated appropriately based on the topic of conversation.  No speech problems were noted at any point.  Rather, it was fluent and of normal rate, rhythm, tone, and volume.  Absent is any indication in the evidence that the Veteran suffers from panic attacks more than once per week.  He denied daytime panic attacks on one occasion, and no such attacks ever were observed.  There is no evidence that the Veteran has difficulty understanding complex commands or manifested impaired abstract thinking.  His cognitive thought process and faculties were linear, goal directed, and grossly unimpaired.  There also is no evidence that the Veteran manifests impaired judgment.  Judgment indeed never is referenced.  Finally, the evidence does not show that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  He primarily spoke of being close with and loving dearly his wife of 60 years, although more distance between them was discussed once.  He also spoke of being close with and proud of his two adult children.  Additionally noted by him was having and visiting with friends as well as engaging in a variety of social activities such as playing golf, volunteering at VA as a shuttle driver, and participating in an organization cataloging war stories.  It thus was found that he minimized social impairment.

Acknowledgement is given to the fact that a few of the criteria listed in Diagnostic Code 9411 for a 50 percent disability rating are satisfied.  Specifically, the Veteran's reports of concentration/memory difficulties and problems were substantiated by his failure on one occasion to recall a set of three objects.  Disturbances of motivation were not found given that he denied markedly diminished interest or participation in significant activities as well as indicated that he tries not to estrange himself from others.  However, disturbances in mood are evident.  Depression of varying degrees repeatedly was reported by the Veteran as well as found upon assessment.  A mildly dysphoric mood also once was found upon assessment.

Considering the above evidence overall, the Veteran's symptomatology is commensurate with the assigned 30 percent rating.  He indeed does not manifest most of the symptoms detailed in the criteria for the next higher 50 percent rating, as explained above.  Moreover, his only assigned GAF score of 60 is indicative of moderate symptoms or difficulty in social or occupations functioning.  It accordingly reveals a level of functioning akin to the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupations tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) signified by the criteria for an evaluation of 30 percent.  

Acknowledgement finally is given to the Veteran's self-reported symptoms which were not discussed above because they are not apropos of any of the symptoms listed in Diagnostic Code 9411 for a disability rating of 50 percent.  One of these symptoms, sleep problems, indeed rather constitutes one of the criteria listed in Diagnostic Code 9411 for the assigned 30 percent disability rating.  The other of these symptoms, such as having a short/quick temper, being irritable/bothered, taking things out on his wife at times when he should not, and experiencing outbursts of anger all relate to the criteria of impaired impulse control listed in Diagnostic Code 9411 for a disability evaluation of 70 percent.  No discussion is necessary in this regard, however, as none of the other criteria for a 70 percent rating are conclusively proven or even suggested by the evidence.

For each of the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 30 percent for PTSD during the entire period from April 28, 2006, to June 6, 2010.  Staged ratings within this period therefore are not warranted, and the benefit of the doubt rule does not apply.

B.  Extraschedular

The above determinations continuing the Veteran's initial 20 percent disability evaluation for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, and 30 percent disability evaluation for PTSD for the period from April 28, 2006, to June 6, 2010, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either of these disabilities on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's bilateral hearing loss disability picture or PTSD disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of his disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss or PTSD disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for tinnitus is granted.

An initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, is denied.

A disability evaluation in excess of 30 percent for PTSD for the period from April 28, 2006, to June 6, 2010, is denied.


REMAND

The issues of entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010; entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010; and entitlement to a disability evaluation in excess of 50 percent for PTSD for the period beginning June 7, 2010, unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

I.  Bilateral Hearing Loss for the Period
from November 3, 2008, to June 6, 2010

As noted above, VA's duty to assist the Veteran includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Such records may include VA treatment records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Reasonable efforts with respect to these and other records that are in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

A VA treatment record dated November 3, 2008, shows that the Veteran underwent audiological examination.  Specifically, it notes as follows:  "See DELIVEREX for graphical data from audiological evaluation conducted 11/3/08."

Review of the claims file reveals that no data has been retrieved from DELIVEREX and associated with the claims file.  This review further reveals that no attempts have been made to complete such actions.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Board, even where they are not actually before the adjudicating body.  Attempts must be made on remand to obtain the DELIVEREX data from the Veteran's November 3, 2008, VA audiological evaluation pursuant to 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) for this reason and because such data is highly relevant to the Board's determination of whether an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010, is warranted.

Once the aforementioned data is obtained, the Board notes that it may need to be interpreted.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the that Board may engage in such interpretation if it felt it had the expertise); Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in such interpretation because it involves fact finding but that the Board, as fact finder, can).  The November 3, 2008, VA treatment record indeed references graphical data whereas numerical data is used to evaluate the severity of a bilateral hearing loss disability (as was done above).  If there are difficulties in translating the graphical data into numerical data, interpretation by an audiologist shall be undertaken on remand prior to readjudication of the Veteran's entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010,

II.  Bilateral Hearing Loss and PTSD 
for the Period Beginning June 7, 2010

Also as noted above, VA's duty to assist the Veteran includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Any such medical examination and/or medical opinion must be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, any such medical examination and/or medial opinion usually must be contemporaneous by portraying the current state of the service-connected disability at issue.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran was afforded a VA audiological examination as well as a VA PTSD examination on June 7, 2010.  He complained of difficulty understanding speech in all listening situations even with hearing aids, playing with his ears a lot, having a "not too bad" mood/affect, and being anxious but not to the point of panic attacks.

VA treatment records dated subsequent to June 7, 2010, largely do not concern bilateral hearing loss or PTSD.

The Veteran testified that he felt both his bilateral hearing loss and his PTSD had worsened since his June 2010 examinations at his May 2011 Travel Board hearing.  With respect to bilateral hearing loss, he also testified that he cannot understand a lot of the words spoken on the television or radio even after turning the volume up and or spoken by an individual unless he can read the individual's lips.  With respect to PTSD, he additionally testified that his mood was lousy and that he gets panic attacks/anxiousness all the time.  

Based on this evidence, the Board finds that the Veteran's June 7, 2010 VA examinations do not portray the current nature, extent, and severity of his bilateral hearing loss and PTSD.  The examinations are not remote since they were conducted only slightly over one year ago.  Yet the Veteran has indicated that both his bilateral hearing loss and his PTSD have gotten worse since they were conducted.  Comparison of his reported symptoms at the June 7, 2010, examinations to the symptoms he identified at his May 2011 Travel Board hearing indeed shows deterioration.   Updated, contemporaneous VA audiological and PTSD examinations therefore must be scheduled pursuant to 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4), and the aforementioned caselaw and VAOPGCPREC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file the DELIVEREX data from the Veteran's November 3, 2008, VA audiological evaluation by following the mandates of 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  All efforts undertaken in this regard must be documented in the claims file.

2.  If the DELIVEREX data from paragraph 1 is difficult to translate from graphical format to numerical format, arrange for interpretation by an audiologist.

3.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, pertinent private records identified by him during the course of this remand.

4.  After completion of the above development, arrange for the Veteran to undergo appropriate VA examinations to determine the current nature, extent, and severity of his bilateral hearing loss and PTSD.  The claims file shall be made available to and reviewed by each examiner.  Each examiner then shall obtain from the Veteran a full history of his relevant symptomatology since June 7, 2010.  All tests, studies, or evaluations deemed necessary shall be performed and the results shall be reported in detail.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be made for any opinion expressed.  Each of the above actions shall be documented in an examination report.

5.  Finally, readjudicate the Veteran's entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010; entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010; and entitlement to a disability evaluation in excess of 50 percent for PTSD for the period beginning June 7, 2010.  If one or more of these issues is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


